           Case 2:18-cv-02061-CDJ Document 31 Filed 10/17/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KIM CARRUTH                                     :
          Plaintiff,
          v.
                                                :
STATE OF PENNSYLVANIA;
JOSH SHAPIRO d/b/a Acting Attorney
General; MUNICIPAL CORPORATION                  :
ET ALS; ADMINISTRATIVE RESERVE
BANK; FRB OF PHILADELPHIA;
PHILADELPHIA COUNTY ETALS;                      :          CIVIL ACTION
BLESSED RUDOLPH, Controller on Behalf                      NO. 18-2061
of Bank of America, N.A.; ELFANT-
WISSAHICKON-REALTY; BEN CARSON,                 :
d/b/a United States Department of Housing and
Urban Development; JEWELL WILLIAMS
ETALS, d/b/a Sheriff-Philadelphia County;       :
STEVE WULKO, d/b/a Philadelphia County
Clerk Recorder; JAMES LEONARD,
Philadelphia County Recorder of Deeds; and,     :
JAMES PATTERSON, SR. ETAL., d/b/a
Interlopers1
               Defendants.                      :


                                            ORDER


       AND NOW, this 16th day of October, 2018, it is hereby ORDERED that the above-

captioned matter is DISMISSED with prejudice in accordance with this Court’s Order dated

September 27, 2018 (ECF No. 29).2


       1
          This Court has captioned the instant Order using the same names, designations, and
spellings provided by Plaintiff and appearing on the docket.
       2
        On September 7, 2018, this Court granted motions to dismiss filed on behalf of several
Defendants—without any timely Response by Plaintiff—and ordered that Plaintiff file an
Amended Complaint on or before September 21, 2018. (ECF No. 26.) On September 21, 2018,

                                          Page 1 of 3
          Case 2:18-cv-02061-CDJ Document 31 Filed 10/17/18 Page 2 of 3




Plaintiff filed a Motion for Default Judgment against various defendants; some of whom were
parties to the previous motions, and some of whom were never properly served. (ECF Nos. 27,
28.) On September 27, 2018, this Court denied Plaintiff’s Motion for Default Judgment and
provided Plaintiff with a second opportunity to file an Amended Complaint that complied with
the pleading requirements of the Federal Rules of Civil Procedure. (ECF No. 29.) Said Amended
Complaint was to be filed on or before October 12, 2018. As the record clearly demonstrates,
both the September 7, 2018 Order and the September 27 2018 Order explicitly directed Plaintiff
as to the manner in which she was to prepare her Amended Complaint. (ECF No. 26 ¶ 4(a)-(f);
ECF No. 29.) Further, the September 7, 2018 Order unambiguously warned Plaintiff that
sanctions could be imposed for failure to comply, and the September 27, 2018 Order similarly
warned Plaintiff that failure to comply would result in dismissal of the case. (ECF Nos. 26, 29.)
Contrary to both Orders, Plaintiff filed a Motion for Declaratory Judgment on October 12, 2018,
claiming in part that Defendants failed to respond to her filings in a timely manner and that she
has been denied discovery. (ECF No. 30.)
         It is well settled that “[a] district court has the authority to dismiss a suit sua sponte for
failure to prosecute by virtue of its inherent powers and under Federal Rule of Civil Procedure
41(b).” Azubuko v. Bell Nat'l Org., 243 F. App’x 728, 729 (3d Cir. 2007). In Azubuko, the trial
court dismissed a pro se plaintiff’s action for failure to file an Amended Complaint in
accordance with the court’s Order. Id. The Third Circuit concluded that “Azubuko's initial filing
provided no basis for the district court to proceed with his case nor for an opposing party to
respond to his allegations. Azubuko then failed to comply with an explicit order to make his
allegations plain by filing an amended complaint. Such facts warranted the sanction of the
District Court’s dismissal.” Id.
         In this case, Plaintiff has similarly failed to submit any filing that would enable
Defendants to respond and enable this Court to proceed. Plaintiff has repeatedly ignored the
directives of the court and continues to file papers that are unresponsive to same. Even assuming
arguendo that Plaintiff’s Motion for Judgment on the Pleadings could be loosely construed as an
Amended Complaint, dismissal is nevertheless warranted. When a court is considering sua
sponte dismissal of an action for failure to prosecute after pleadings have been properly filed of
record, it must first consider several factors:
                  1) the extent of the nonmoving party’s personal responsibility; 2) the
                  prejudice to the moving party caused by the failure to meet scheduling orders
                  and respond to discovery; 3) a history of dilatoriness; 4) whether the conduct
                  of the party or attorney was willful or in bad faith; 5) the effectiveness of
                  sanctions other than dismissal, which entails an analysis of alternative
                  sanctions; and 6) the meritoriousness of the claim or defense.
Clarke v. Richardson, 153 F. App’x 69, 72 (3d Cir. 2005) (citing Poulis v. State Farm Fire and
Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984)).
         With regard to the extent of Plaintiff’s personal responsibility, as a pro se litigant,
Plaintiff is completely responsible. Clarke, 153 F. App’x at 73 (pro se plaintiff is directly
responsible for his/her conduct). Despite notice by the court, Plaintiff failed to cure service
defects and repeatedly sought to have default entered against Defendants. Additionally, Plaintiff

                                             Page 2 of 3
          Case 2:18-cv-02061-CDJ Document 31 Filed 10/17/18 Page 3 of 3




                                                              BY THE COURT:


                                                              /s/ C. Darnell Jones, II       J.




failed to file any responses to Defendants’ motions for dismissal. With respect to the element of
prejudice, Defendants have certainly been prejudiced by Plaintiff, as they have had to secure
counsel to prepare and file motions. As for Plaintiff’s history of dilatoriness, the same has been
thoroughly addressed hereinabove and speaks for itself. With respect to whether or not Ms.
Carruth’s conduct was willful or in bad faith, it has been held that “[w]illfulness involves
intentional or self-serving behavior.” Parks v. Ingersoll-Rand Co., 380 F. App’x 190, 195 (3d
Cir. 2010). Clearly, every action Plaintiff has taken since filing her initial IFP application on May
16, 2018, has been self-serving. Next, this Court has considered the possibility of alternative
sanctions but in light of Plaintiff’s continued failure to effectively cure defects throughout the
litigation process and her outright disregard for the court’s directives, the only appropriate
sanction is dismissal. Lastly, this Court cannot assess the merits of Plaintiff’s claims, as she has
failed to present them in any manner that would permit assessment of same.
         This Court provided Plaintiff with two clear warnings that her case risked dismissal based
upon her failure to timely prosecute. “‘The authority of a court to dismiss for lack of
prosecution’ is governed by the need for ‘courts to manage their own affairs so as to achieve the
orderly and expeditious disposition of cases.’” Parks, 380 F. App’x at 195 (quoting Link v.
Wabash R.R., 370 U.S. 626, 631(1962)). Accordingly, the above-captioned matter is hereby
dismissed with prejudice.

                                            Page 3 of 3
